Title: To Thomas Jefferson from J. Phillipe Reibelt, 12 May 1805
From: Reibelt, J. Phillipe
To: Jefferson, Thomas


                  
                     Monsieur le President!
                     Baltimore le 12 Mai 1805.
                  
                  C’est en votre qualitè de grand Amateur et parfait Connaisseur des Arts, que je prends la Libertè, de Vous adresser avec çette Lettre un petit paquet, renfermant quelques pièces, qui en partie au moins Vous feront du plaisir.
                  On vient a l’instant me remettre votre Lettre du 10—a la quelle j’ai L honneur de Vous repondre incessament.
                  1) Je Vous prie, d’accepter mes remercimens de l’envoi de la Patente originale.
                  2) C’est avec un plaisir bien Sincere, que je saisirois le premier Moment, qui sera a ma disposition, pour Vous presenter personellement mes hommages, et de Vous communiquer alors le modele a la main la puissance motriçe—infiniment simple—du Moulin en question—
                  Soÿez en General—jusqu’a çe que j’aurois acquis l’avantage, d’etre Connus de Vous de plus près, soÿez, je Vous prie, persuadè, que jamais il est immigrè aux etats unis du Continent Europèen—personne plus attacheè aux principes, que vous avez sauvè pour l’Univers—que Moi—personne, qui aye fait des sacrifices relativement plus importans pour çette Cause, qui Moi—donc personne, qui soit penetrée d’un respect plus pur pour Vous—que Moi—
                  3) J’ai recu le Vol. des Oeuvr. de Plutarque—et
                  4) j’espere, que Vous aurez resû egalement le Manuel du Mus. francais—
                  Permettez Moi, de Vous presenter çijoint un Catalogue d’un petit etablissement rival a Philadelphie, avec quelques remarques.
                  Ce sont deux frères de Lyon—cidevant Conscripts forcès pour l’armeè d’Egypte—partisans de tout ancien ordre des Choses—parfaitement profans au fait de Litterature, qui vendent a 2 et 300 pC. en sus du prix de Paris, et se flattent de prendre le pas sur l’etablissement des Mss. Levrault, Schoell et Comp.—qui n’y mettent, que 60 pC.—lesquels pour y reussir se servent de la Voie des Calomnies, dont la moins excusable est çelle, que cette Maison, ayant des Depots aux Capitales de la Russie, de la Suisse, de l’Allemagne, de la Valachie et Moldavie, et a Strasbourg— etoit sur le point de faire faillite &c.
                  Ils sont arrives avec 6 Caisses de Livres, qui—comme les Catalogues respectifs le prouvent, ne renferment pas le Quart de çe que Mr. fleischer à importè, ni en Nombre, ni en Valeur litteraire.
                  Ce n’est pas pour ma personne, que j’ose Vous faire çes representations, c’est uniquement pour mes Amis, Còmposant la Maison a Paris—tous des Litterateurs tres distingués, et tres estimés — Car—Moi—je ne desire pas mieux, que de quitter aussitot, que possible, les occupations de Commerce, pour les quels je n’ai pas le moindre Gout, de remettre la direction a un beaufrere de Mr. Schoell, que j’ai demandè, et de rentrer dans la Classe bien plus Morale des Cultivateurs—autant, que çela depend de Moi, a la Louisiane—possedant mieux la langue francaise, que l’Anglaise. 
                  Daignez Agreer gracieusement les protestations de respect, que j’ai l honneur de Vous offrir.
                  
                     Reibelt 
                     
                  
               